Title: To George Washington from Robert R. Livingston, 27 June 1782
From: Livingston, Robert R.
To: Washington, George


                  
                     Dear Sir
                     Philadelphia 27 June 1782
                  
                  I have the honor to enclose a cypher which I have been compelled
                     to retain some time for wanting a safe opportunity of transmiting. When more
                     than one word is represented by the same cypher if it should be equivocal, it
                     may be proper to shew which is designed by drawing two strokes under the second
                     & three under the third as for differ 788—difficult 788. tho this will
                     seldom be necessary except now & then at the beginning of a sentence
                     before the sense is sufficiently plain to serve as a direction. I have the
                     honor to be with the greatest respect & esteem Your Excellencys Most
                     Obt Hum: Servt
                  
                     R.R. Livingston
                  
               